Citation Nr: 1538014	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-11 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected degenerative arthritis of the left ankle, status post subtalar arthrodesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1988 to March 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  During the pendency of this appeal, jurisdiction was transferred to the RO in Muskogee, Oklahoma.

In August 2010, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in October 2010 and February 2013 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Functional limitation of the Veteran's left ankle is the equivalent of favorable ankylosis.

2.  There is inversion and eversion deformity.  


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for degenerative arthritis of the left ankle, status post subtalar arthrodesis, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code (DC) 5270 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim of entitlement to an increased rating, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Stegall Analysis

In light of the favorable disposition granting the maximum disability rating of 40 percent for degenerative arthritis of the left ankle, status post subtalar arthrodesis, the Board need not further consider whether the AOJ has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

III.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2015).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2015).

IV.  Analysis

The Veteran contends that he is entitled to a disability rating in excess of 20 percent.  Specifically, he asserts he should be rated under DC 5270 for Ankylosis of the Ankle, because he is already in receipt of the maximum rating under DC 5271 for Marked Limited Motion of the Ankle.  38 C.F.R. § 4.71a, DC 5270-5271 (2015).  Affording the Veteran the benefit of the doubt, the Board agrees and a disability rating of 40 percent is warranted.  38 C.F.R. §§ 3.102, 4.71a, DC 5270 (2015).

Under DC 5270 for Ankylosis of the ankle, the minimum 20 percent rating is warranted for in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, DC 5270 (2015).  A 30 percent rating is warranted for in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  Id.  The maximum 40 percent rating is warranted for in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  Id.
Under DC 5271 for limited motion of the ankle, the minimum 10 percent rating is warranted for moderate limited motion of the ankle.  38 C.F.R. § 4.71a, DC 5271 (2015).  The maximum 20 percent is warranted for marked limited motion of the ankle.  Id.

In his August 2010 hearing, the Veteran testified that in December 1996, a screw was inserted into his left ankle and the joint was fused.

In a November 2010 Compensation and Pension (C&P) examination report, the VA examiner noted that June 2005 x-rays showed that the Veteran had a left ankle fusion.  The Veteran was diagnosed with status post ankle fusion with subtalar joint fusion.  Range of motion results for the left ankle were dorsiflexion to 20 degrees with active range of motion against gravity to 15 degrees.  Objective evidence of painful motion began at 15 degrees.  Plantar flexion was to 45 degrees with active range of motion against gravity to 45 degrees.  Objective evidence of painful motion began at 45 degrees.  

There was no additional limitation of range of motion after repetitive-use testing due to pain, fatigue, weakness, or lack of endurance.  The Veteran had normal stability, no crepitation, no effusion, a mild limp gait that was protective of the left ankle, no ankylosis, and mild limitation left ankle dorsiflexion.  November 2010 x-rays revealed degenerative joint disease of the ankle joint status post subtalar joint fusion.

In an April 2013 C&P Addendum opinion, the VA examiner concluded that the Veteran's functional limitation was the equivalent of favorable ankylosis.  There was mild motion deficit and mild limp.  Inversion/eversion deficits would be the equivalent of favorable ankylosis.  Affording the Veteran the benefit of the doubt, the Board construes this opinion to effectively mean that the Veteran has ankylosis of the left ankle with inversion and eversion deformity.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2015).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2015) concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups have been considered in the above analysis.  See Deluca v. Brown, 8 Vet. App. 202, 206-08 (1995), 38 C.F.R. § 4.71a, DC 5242 (2014).

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, based on the April 2013 Addendum opinion that the Veteran's has ankylosis of the left ankle with inversion and eversion deformity, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for the maximum rating of 40 percent are more nearly approximated beginning on August 22, 2006.  38 C.F.R. §§ 3.102, 4.7, 4.71a, DC 5270 (2015).

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected degenerative arthritis of the left ankle such as pain, weakness, fatigue, and lack of endurance.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's degenerative arthritis symptoms with the schedular criteria, the Board finds that his symptoms of pain, weakness, fatigue, and lack of endurance are congruent with the disability picture represented by the 40 percent rating assigned herein.  See 38 C.F.R. § 4.7aa, DC 5270 (2015).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from degenerative arthritis with the pertinent schedular criteria does not show that his service-connected degenerative arthritis presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § .321(b) (2015).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's degenerative arthritis of the left ankle.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Considerations

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As of April 2013, the Veteran is employed and has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.








ORDER

Entitlement to a disability rating of 40 percent for degenerative arthritis of the left ankle, status post subtalar arthrodesis, is granted effective August 22, 2006.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


